DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s arguments, see page 6 of the remarks, filed 05/13/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over Ferry et al (US 6,482,263) in view of Kamogawa et al (US 2009/0229512) and Orschel et al (US 2010/0319611) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimosaka et al (US 2005/0257736) in view of Kamogawa et al (US 2009/0229512) and Orschel et al (US 2010/0319611).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites, “the heatshield is uniform around a central axis.” It is unclear what feature is “uniform.” For example, there are many properties that can be uniform, i.e. diameter, thickness, heat conductivity etc. For the purposes of expediting examination, the claim is interpreted broadly, and would include uniform material, such as graphite which would produce a uniform thermal property.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimosaka et al (US 2005/0257736) in view of Kamogawa et al (US 2009/0229512) and Orschel et al (US 2010/0319611).
Shimosaka et al teaches an apparatus for pulling a single crystal of semiconductor material by the Czochralski (CZ) method from a melt, the apparatus 1 comprising: a crucible 3 configured to accommodate the melt M; a resistance heater 5 arranged around the crucible 3; and a heat shield 11 in frustoconical form with a narrowing diameter in a region of a lower end of the heat shield and arranged above the crucible and surrounding the growing single crystal. (Fig 1-7; [0027]-[0047]). Shimosaka et al also teaches an 
Shimosaka et al teaches an annular element (radiation shield 11A, 11Af, 11Af1, 11Af2, 11Af3 ) projects inward from an inner side face of the heat shield that is releasably connected to the heat shield (See Figs 5 and 7; [0045]-[0047]).  Shimosaka et al does not teach an annular element which is configured to capture particles, that has an arrestor edge directed upward at an inner end of the annular element. 
In a Czochralski growth apparatus, Kamogawa et al teaches a Czochralski crystal pulling apparatus 10 with a thermal shielding body 55 with an uneven surface 55a that prevents dust from falling to a silicon melt from a shielding body (Figs 1 and 4-5; [0002]-[0033], [0040]-[0050]), which clearly suggests an annular element which is configured to capture particles, that projects inward from an inner side face of the heat shield and has an arrestor edge directed upward at an inner end of the annular element. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shimosaka et al by providing the removable radiation shield 11A with an uneven surface that projects inward from an inner side face of the heat shield to capture dust, as taught by Kamogawa et al.
In regards to the annular element consists of a same material as the inner side face of the heat shield, the combination of Shimosaka et al and Kamogawa et al teaches the radiation (heat) shield 11 is made of graphite material, and the radiation shield 11A (annular element) may be made of graphite (Shimosaka [0032], [0045]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
The combination of Shimosaka et al and Kamogawa et al does not teach a camera system for observing a phase boundary between the melt and a growing single crystal, where the camera system has an optical axis; wherein the optical axis of the camera system runs between the arrestor edge and the growing single crystal.
In a Czochralski crystal growth apparatus, Orschel et al teaches a diameter of a growing crystal is measured using a camera 16 that captures an image of the interface ring between the growing ingot and the silicon melt (abstract; [0023]-[0035]; Fig 1). Orschel et al also teaches the camera is positioned to captures an image of the interface ring between the growing ingot and the silicon melt between the heat shield 11 (Fig 1), which clearly suggests the camera system has an optical axis; wherein the optical axis of the camera system runs between the arrestor edge (heat shield) and the growing single crystal.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shimosaka et al and Kamogawa et al by providing a camera system for observing a phase boundary between the melt and a growing single crystal, where the camera system has an optical axis; wherein the optical axis of the camera system runs between the arrestor edge and the growing single crystal, as taught by Orschel et al, to measure the diameter of the growing crystal.
Referring to claim 2, the combination of Shimosaka et al, Kamogawa et al and Orschel et al teaches the annular element 11A is at a distance 11c from the lower end 11b of the heat shield 11 (Shimosaka Fig 5 and 7).
Referring to claim 3, the combination of Shimosaka et al, Kamogawa et al and Orschel et al teaches a distance R2 from the bottom to the top of the rising part 11c is 5 mm or more (Shmiosaka Fig 6; [0034], [0041]). The combination of Shimosaka et al, Kamogawa et al and Orschel et al does not explicitly teach the distance is 10-100 mm. Overlapping ranges are prima facie obvious (MPEP 2144.05) and changes in size and shape are also prima facie obvious (MPEP 2144.04).
Referring to claim 4, the combination of Shimosaka et al, Kamogawa et al and Orschel et al teaches an inclined arrangement relative to the heat shield (See Kamogawa Fig 4).
Referring to claim 5, the combination of Shimosaka et al, Kamogawa et al and Orschel et al teaches the apparatus of Claim 1, as discussed above, and Czochralski growth of a crystal comprising charging a material into a crucible, melting and pulling a single crystal. (Shimosaka [0003]-[0005], [0037]-[0050]).
Referring to claim 6, the combination of Shimosaka et al, Kamogawa et al and Orschel et al teaches a cover 111Af (Shimosaka Fig 7) with clearly suggests an annular element and an uneven surface 55a that prevents dust from falling to a silicon melt from a shielding body (Kamogawa Figs 1 and 4-5; [0002]-[0033], [0040]-[0050]). The combination of Shimosaka et al, Kamogawa et al and Orschel et al teaches a single annular element which is configured to capture particles which clearly suggests the annular element is the only element that is configured to capture particles, projects inward from the inner side face of the heat shield, and has the arrestor edge directed upward.

Response to Arguments
Applicant’s arguments, see page 6 of the remarks, filed 05/13/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over Ferry et al (US 6,482,263) in view of Kamogawa et al (US 2009/0229512) and Orschel et al (US 2010/0319611) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimosaka et al (US 2005/0257736) in view of Kamogawa et al (US 2009/0229512) and Orschel et al (US 2010/0319611).

Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714